-DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/574,418, filed on November 15, 2017.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
Figure(s) 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim(s) 1 and 2 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 2, 5 and 6 of U.S. Patent No. 10,433,348 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims merely broadens the scope of the patent.
For claim 1, U.S. Patent No. 10,433,348 claims receiving circuitry configured to receive an RRC signaling which reconfigures a first data radio bearer (DRB) to a second DRB, the RRC signaling indicating whether or not the user equipment re-establishes a PDCP entity when the first DRB is reconfigured as the second DRB; and configuration circuitry configured to re-establish the PDCP entity, if the RRC signaling indicates that the user equipment re-establishes the PDCP entity when the first DRB is reconfigured as the second DRB (see claims 5 and 6).
For claim 2, U.S. Patent No. 10,433,348 claims receiving an RRC signaling which reconfigures a first data radio bearer (DRB) to a second DRB, the RRC signaling indicating whether or not the user equipment re-establishes a PDCP entity when the first DRB is reconfigured as the second DRB, wherein if the RRC signaling indicates that the user equipment re-establishes the PDCP entity when the first DRB is reconfigured as the second DRB, the method further comprises: re-establishing the PDCP entity (see claims 1 and 2).
Claim(s) 1 and 2 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 – 3 and 7 – 9 of U.S. Patent No. 10,863,513 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims merely broadens the scope of the patent.
For claim 1, U.S. Patent No. 10,863,513 claims receiving circuitry configured to receive an RRC signaling which reconfigures a first data radio bearer (DRB) to a second DRB, the RRC signaling indicating whether or not the user equipment re-establishes a PDCP entity when the first DRB is reconfigured as the second DRB; and configuration circuitry configured to re-establish the PDCP entity, if the RRC signaling indicates that the user equipment re-establishes the PDCP entity when the first DRB is reconfigured as the second DRB (see claims 7 – 9)
For claim 2, U.S. Patent No. 10,863,513 claims receiving an RRC signaling which reconfigures a first data radio bearer (DRB) to a second DRB, the RRC signaling indicating whether or not the user equipment re-establishes a PDCP entity when the first DRB is reconfigured as the second DRB, wherein if the RRC signaling indicates that the user equipment re-establishes the PDCP entity when the first DRB is reconfigured as the second DRB, the method further comprises: re-establishing the PDCP entity (see claims 1 – 3).
Claim(s) 1 and 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 3 of U.S. Patent No. 10,999,880 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims merely broadens the scope of the patent.
For claim 1, U.S. Patent No. 10,999,880 claims receiving circuitry configured to receive an RRC signaling which reconfigures a first data radio bearer (DRB) to a second DRB, the RRC signaling indicating whether or not the user equipment re-establishes a PDCP entity when the 
For claim 2, U.S. Patent No. 10,999,880 claims receiving an RRC signaling which reconfigures a first data radio bearer (DRB) to a second DRB, the RRC signaling indicating whether or not the user equipment re-establishes a PDCP entity when the first DRB is reconfigured as the second DRB, wherein if the RRC signaling indicates that the user equipment re-establishes the PDCP entity when the first DRB is reconfigured as the second DRB, the method further comprises: re-establishing the PDCP entity (see claim 3).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al (US 2017/00136668 A1; hereinafter “Chang”).

For claim 2, Chang teaches receiving an RRC signaling which reconfigures a first data radio bearer (DRB) to a second DRB, the RRC signaling indicating whether or not the user equipment re-establishes a PDCP entity when the first DRB is reconfigured as the second DRB (see paragraphs 0159 – 0169;  to receive an indication message, sent by a base station, for changing .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Blankenship et al. (US 20158/0043435 A1), Sebire et al. (US 2016/0128046 A1), Uemura et al. (US 2016/0353507 A1), Kim et al. (US 2018/0092118 A1), Hong et al. (US 2018/0092146 A1) and Xiao et al. (US 2018/0146504 A1) are cited to show a METHOD FOR RECONFIGURING DATA RADIO BEARER AND USER EQUIPMENT.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY MUI/Primary Examiner, Art Unit 2464